Bbck, J.,
dissenting.- — -It will be observed, by attention to the statement of the facts made in the foregoing opinion, that the defendant was bound by the contract between the parties to furnish plaintiff the new house on the 15th of October, 1880. The plaintiff was to pay therefor a stipulated *580rent. By the defendant’s default the plaintiff was deprived of the use of the new house. The law requires that he shall be compensated for the direct and certain loss he sustained by the default of defendant. This loss, it is plain, is the value of the use of the new house to plaintiff, less the value of the use of the old one. The rent agreed to be paid for the respective buildings, or their rental value, does not determine the,value of the use of each to plaintiff. The use of a house rented at $50 per month may be of the value of $150 per month to the tenant. If the tenant is deprived of its occupancy in any manner, he would not be fully compensated for his loss unless he be paid the full value of its use to him. To allow him the rental value of the house if it be less than the value of its use, would not render adequate compensation. So, if a tenant is bound to pay $50 per month, the rental value of the premises, and having paid no rent, is deprived of the house, he could not recover, if it be shown that the value of the use of the premises to him is less than the rental value he agreed to pay. The law in these cases allows to the tenant the value to him of the use of the premises of which he is deprived.
In the case before us, the value of the use of the new house to plaintiff in the prosecution of his business, the extent and character of that business, and the advantages which he would derive from its occupancy in connection with his established trade, were all in the contemplation of the parties to the contract, and were inducements thereto. The defendant undertook to furnish the house for the purposes of plaintiff’s peculiar business and trade, and he was thus apprised of the losses which plaintiff would suffer by his default; he became bound to reinburse plaintiff therefor.
This court has held in Adair v. Bogle, 20 Iowa, 238, that a lessee may recover the value of the use of leased premises, less rent due, in an action against the lessor, who withholds the leased premises from him. The facts of the case before us 'bring it within this rule. The defendant, by his failure to *581perform bis contract, kept plaintiff out of possession of tbe leased premises. He is liable, in this action, for tbe value of tbe use of tbe new bouse to plaintiff during tbe time be withheld its possession in violation of tbe terms of tbe contract.
Our conclusions above expressed are supported by tbe following authorities: Mihills Manufacturing Co. v. Day Bros., 50, Iowa, 250; Winne v. Kelley, 34 Iowa, 339; Trull v. Granger, 8 N. Y., 115; Hixter v. Knox, 63 N. Y., 561; Myers v. Burns, 35 N. Y., 269; Griffin v. Colon, 16 N. Y., 489; Masterton & Smith v. Mayor of Brooklyn, 7 Hill 61; Leyfert v. Bean, 83 Pa. St., 450; Hinckley v. Beckwith, 13 Wis., 31; Hadley et al. v. Baxandale et al., 9 Exch., 341. See also cases cited in notes to Sedgwick on the Measure of Damages, 140.
It is my opinion that tbe judgment of tbe Oircnit Court is correct and ought to be affirmed.